NO.
12-06-00376-CR
NO. 12-06-00377-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: CURTIS ANTONIO
DAVIS,          §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Curtis
Antonio Davis seeks a writ of mandamus requiring the trial court to file two
misdemeanor applications for writ of habeas corpus and set a hearing date to
dispose of the applications.  The basis
of his complaint was that he had repeatedly attempted to obtain information
about the status of his habeas applications, but had been unable to learn when
the applications were filed by the trial court and when the trial court
intended to rule on the applications. 
Most recently, Davis filed a “Motion to Compel Hearing on Writ
Applications or Order Showing Denial.” 
Approximately one month later, he filed this original proceeding
complaining that the trial court had not furnished the requested information
and had not ruled on his motion to compel. 
On January 25, 2007, we received a copy of an order signed by the trial
court denying Davis’s motion to compel a hearing on his writ applications.  By this order, Davis has received the relief
he requested in this proceeding. 
Accordingly, the petition for writ of mandamus is dismissed as
moot.
Opinion delivered January 31,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
(DO NOT PUBLISH)